NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 27-46 are pending, wherein claim 33 is instantly withdrawn. Claims 1-26 are cancelled.

Election/Restrictions
Applicant's election with traverse of Group III claims 27-32 and 34-46 as drawn to figures 3-6 in the reply filed on 12/29/2021 is acknowledged.  Claims 31 and 33 are deemed withdrawn. The traversal is based upon multiple grounds.
 Applicant believes claim 27 is generic to all figures 1-17. This is not found persuasive because in the embodiment of groups I, II, and VII drawn to the features of figures 1, 2, and 19, valves 74 and 75 are not depicted as being operational valves having an open and closed position and furthermore as best understood (as depicted in figure 1) both valves appear to operate from pressure A in conduit 76 and evacuate pressure B out conduit 72, thereby not meeting the claim 27 language of, “ …the first valve means or valve is configured to open when the pressure in the first conduit is greater than a first pressure and the second valve means or valve is configured to open when the pressure in the first conduit is less than the first pressure.”
Applicant further traverses (remarks page 3, paragraph 1) based upon the reasoning that the previous restriction was based upon multiple categories of invention …which is not accurate. The previous lack of unity was based upon (see page 3 lines 6-9 of the Restriction Requirement dated 10/29/2021) claiming multiple patentably distinct inventive concept under PCT Rule 13.1.
Applicant further traverses (page 3 paragraph 2) based on, “Present claim 27 recites that the housing includes first and second openings (See FIG. 3, reference numbers 176a, 177a). The casing 7 of CN '728 does not include first and second openings.”, wherein Applicant’s arguments appear to suggest that openings must be within a wall of the housing.   In response, a careful reading of the claim language does not require that the housing includes first and second openings, rather “ …the valve apparatus comprising a housing, a first opening and a second opening communicating with respective first 5and second conduits each for providing ingress and egress of fluid into and out of the housing through the first opening and the second opening …” thus the openings can be anywhere within the overall apparatus, wherein CN’728 has many “openings”. Never-the-less as set forth in the previous lack of unity items 7 and 1 (both integral) were deemed the housing wherein the opening at the bottom of figure 1 is both an inlet and outlet as depicted by A/B and the second opening is formed by the radial gap between the radial portions of 1 and 7 which is also an inlet and outlet (arrows are unlabeled). Note that due to the broad claim language any number of other openings could be defined to further meet the claims. Applicant might consider claiming “a housing wall having openings formed therethrough”, although the above interpretation would still likely read on such language.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability”. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured such that…”, in which case the “configured” language would revert to requiring the capability to perform the recitation.
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 27, 29, 30, and 31, “the second conduit”. Applicant has not clearly depicted the second conduit and/or properly used a reference identifier to indicate the second conduit. Note figure 3 reference item 17 is drawn to a voided area and not a conduit.  After a thorough review of the second conduit in the written description it appears that applicant has assigned two different reference , “the second conduit is defined between the first conduit and the housing”, wherein the second conduit and the housing would now be indicated as the same item and could not meet the claim language.

Claim 27 lines 6-7, “…the principal flow axes along the first conduit and second conduit are parallel and opposed…”.

Claim 40, The valve apparatus according to Claim 27, comprising one or more of:  a solids trap;  a liquid drain;  cleaning means.  

Claim 41, The valve apparatus according to Claim 27, wherein a or the end wall of the housing is openable to provide an emergency relief vent. Applicant’s disclosure is to an automatic relief valve (page 6 lines 16-22) in what is assumed to be end wall 120, however none of the embodiments, let alone the elected embodiment, depict a further relief valve.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-32 and 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 27 lines 2-3, as well as claims 29, 30, and 31. It is unclear what is meant by “a housing” in relation to “second conduit”.  Applicant claims “a housing” and “second conduit” as being separate structure, however as best understood based upon the drawings the second conduit 17 is necessarily the housing or at least a portion of the housing … thus forcing the claim language to be drawn to something other than applicant’s depicted invention. Figure 3 (the elected embodiment) taken in light of the written description features item 17 as “the second conduit”, item 12 as the housing, and item 121 as a wall of the housing. However item 17 is not drawn to a separately depicted conduit. As best understood based upon the drawings, item 17 is the flow path formed by the housing 12. This concept becomes further complicated by item 17 in figures 5 and 6 which is supposed to be the same embodiment, wherein the flame arrester 13 is now being indicated as item 17, drawing into question if the flame arrester 13 and second conduit 17 are the same item having two different nomenclatures and two different reference items. This rejection corresponds to a drawing objection above, see the drawing objection for further discussion. For purposes of compact prosecution, the Examiner shall proceed with the understanding that the “second conduit” is the housing 12.
Claim 27 line 6. As an initial matter, “the principle flow axes” lacks proper antecedent basis. Furthermore, the Examiner suggests that “the principle flow axes” should apparently be “a first principle flow axis” and “a second principle flow axis”, 
Claim 27 lines 6-7, it is unclear how “the principal flow axes” can be “opposed”. An axis is an imaginary line about which a body rotates, wherein a line is not limited to one direction thus two axes can not be opposed. Applicant might consider replacing the term “axes/axis” with the term “vector” or alternatively claim first and second flow path directions, however such changes would require further changes such as establishing antecedent basis and/or changes to the written description to support the terms with reference identifiers in the elected embodiments. This issue is further complicated because Applicant has not depicted the axes with appropriate reference identifiers, and therefore corresponds to a drawing objection. As best understood, the first and second axes are merely parallel.
Claim 27 line 7, “the pressure in the first conduit” lacks proper antecedent basis.
Claim 32 line 3 and claim 46 line 2, The terms “substantially” are relative terms which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly it is unclear to what degree the valve plates or pallets would be considered “parallel” to each other in claim 32 and it is unclear to what degree the flame arrester element is symmetrical around the first conduit. The Examiner suggests merely removing the term “substantially”.
Claim 40. It is unclear what Applicant means by "a solids trap”, " a liquid drain " or “cleaning means” because none of the features are apparently depicted in the 
Claim 41. It is unclear what is meant by, “wherein a or the end wall of the housing is openable to provide an emergency relief vent”.   As an initial issue “the end wall” lacks proper antecedent basis. Furthermore, “a … end wall” should be “an … end wall”. Furthermore an automatic relief vent as disclosed in the written description is not present in any of the embodiments. This rejection correlates in part to a drawing objection for not depicting the claimed subject matter.
Claims 28-31, 34-39, and 42-46 are rejected based upon dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





As best understood, claim(s) 27-30, 32, and 34-43 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 201442728, herein after “CN’728”. In accordance with the 35 USC 112 Rejection above, “the second conduit” is deemed to be Applicant’s housing 12, and therefore the following rejection utilizes the same reference identifiers for the housing and second conduit.
CN’728 discloses:


    PNG
    media_image1.png
    983
    1459
    media_image1.png
    Greyscale


for (intended use) connection to a tank or pipe (unlabeled bolt holes at the bottom of figure 1), the valve apparatus comprising a housing (1 and 7, both integral), a first opening (see Annotated CN’728, herein after “ACN’728”) and a second opening (ACN’728) communicating with respective first (ACN’728)  and second conduits (1 and 7, both integral) each for (intended use) providing ingress and egress of fluid into and out of the housing through the first opening and the second opening, and discrete first (6) and second valves (5) which are spaced apart from one another, the first and second valves selectively controlling fluid flow between the first and second conduits, wherein, in use, the principal flow axes (ACN’728) along the first conduit and second conduit are parallel and opposed, the first valve (6) is configured (capability) to open (infinitive verb) when the pressure in the first conduit (ACN’728) is greater than a first pressure (ACN’728)  and the second valve (5) is configured (capability) to open (infinitive verb) when the pressure (ACN’728)  in the first conduit is less than the first pressure (ACN’728).
28. (New) The valve apparatus according to Claim 27, wherein the first and second valves are vertically (as depicted) and/or horizontally spaced apart from one another.
29. (New) The valve apparatus according to Claim 27, wherein the second conduit (1 and 7, both integral) surrounds (as depicted) the first conduit.
30. (New) The valve apparatus according to Claim 29, wherein the first and second conduits are coaxial (as depicted).
32. (New) The valve apparatus according to Claim 27, wherein the first valve (6) comprises a first valve plate (that portion of 6 that cooperates with the unlabeled seat) or pallet and the second valve comprises a second valve plate (that portion of 5 which cooperates with the unlabeled seat) or pallet, the first valve plate or pallet and the 
34. (New) The valve apparatus according to Claim 27, comprising a diversion barrier (ACN’728)  or wall extending between the first conduit and the housing (1 and 7, both integral) and configured (capability) to occlude (infinitive verb) a portion of the second conduit (1 and 7, both integral).
35. (New) The valve apparatus according to Claim 34, wherein the diversion barrier (ACN’728)  provides at least part of a diversion path ( as depicted, meets both intended uses) for (intended use) fluid flowing from the first opening to the second opening or from the second opening to the first opening.
36. (New) The valve apparatus according to Claim 27, wherein the first conduit (ACN2) has a second end (ACN2), and further comprising an extension (ACN2) extending from the second end of the first conduit.
    PNG
    media_image2.png
    894
    1115
    media_image2.png
    Greyscale


37. (New) The valve apparatus according to Claim 36, wherein the extension (ACN2)  is configured (capability) to define (infinitive verb) a flow path between the first conduit and one of the first and second valves, where the flow path bypasses the other of the first and second valve.
Note the flow path (best seen in ACN3 below) is taken to mean either of the entire flow paths from the first opening to the second opening or vice versa, fluid flow in both directions is influenced by the walls of the extension, see the entirety of flow paths A and B.

    PNG
    media_image3.png
    468
    471
    media_image3.png
    Greyscale


39. (New) The valve apparatus according to Claim 27, wherein the first and second valves are configured (capability) to be (infinitive verb) biased in use toward a closed position or condition by a respective resilient biaser. 
	Note: in the event Applicant perfects the claim language to require “a respective resilient biaser” further obviousness could be found in at least WO 97/48926.
40. (New) The valve apparatus according to Claim 27, comprising one or more of: " a solids trap; " a liquid drain; " cleaning means (ACN, removal of the bolts).
41. (New) The valve apparatus according to Claim 27, wherein a or the end wall of the housing is openable (ACN, removal of the bolts) to provide (infinitive verb) an emergency relief vent.
42. (New) The valve apparatus according to Claim 27, comprising a flame arrester element (without further definition either of items 2 or 3).
43. (New) The valve apparatus according to Claim 42, wherein the flame arrester (2 or 3) element is located at least partially in or adjacent (both limitations are met) the second conduit (1 and 7, both integral).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201442728, herein after “CN’728” in view of WO 2016/051209, herein after “WO’209”.

Regarding claims 44-46, CN’728 discloses all of claim 42. CN’728 further discloses a flame arrester (3) positioned within the housing (1 and 7, both integral), which is positioned such that the in-flow and out-flow both pass through the same flame arrester (see ACN3).
CN’728 does not disclose wherein the flame arrester element is positioned such that it extends radially from the first conduit either symmetrically or asymmetrically to a housing.
WO’209 teaches (figure 1, note other figures are also appropriate) a first conduit (1) having a flame arrester element (3) which extends radially from the first conduit symmetrically to a housing 2, wherein both in-flow and out-flow would pass through the same flame arrester.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to reposition the flame arrester (3, CN’728) of CN’728 to a position between the first conduit (ACN) and the housing (1 and 7, both integral, CN’728) as taught by WO’209, since WO’209 teaches a functional equivalent position for arresting flame both during in-flow and out-flow functions. 

    PNG
    media_image4.png
    867
    1086
    media_image4.png
    Greyscale


Allowable Subject Matter
No allowable subject matter is being indicated at this time. Claim 31 has not been rejected with prior art because of the nature of the claim language and the associated 35 USC 112 rejection, wherein it is unclear how applicant’s disclosure meets the claim language of, “wherein the second conduit is defined between the first conduit and the housing.”
Conclusion
Most of the cited prior art on the PTO-892 either have disclosures for flame arresters or are duel poppet valves having some of the particular valve arrangements claimed. US 20180209556 is of particular interest being drawn to some of Applicant’s non-elected embodiments wherein the valves are horizontally displaced. FR 905942 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753